DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites “a flywheel mass device” and a clutch arrangement constructed according to claim 25, however claim 25 also recites its own “flywheel mass device.” It is unclear if these are the same device or two distinct devices. For purposes of examination, claim 40 is interpreted as deleting “and a flywheel mass device” since one is already included in the clutch arrangement of claim 25. In addition, claim 40 recites “at least part of a flywheel mass device.” It is unclear if this is an attempt to broaden the scope of claim 25 which includes the entirety of the flywheel mass device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-28, 31-40, 42-44, 47, and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kneuer et al. (DE 102009045562).

Claim 25
Kneuer discloses a clutch arrangement comprising: a friction clutch (2) having an output side (22 and/or 24) and a dog clutch (8) having an output side (8 on 4; or 4); the output side (22/24) of the friction clutch and the output side (8 on 4; or 4) of the dog clutch being connectible to a flywheel mass device (14, 15; or 14, 15, and sleeve through which 46 extends which are all rotate integrally) (see FIGS. 1, 2, and/or 3).

Claim 26
Kneuer discloses wherein the dog clutch additionally comprises a jaw element (8) having at least one input-side toothing (8 on 12) and one output-side toothing (8 on 4).



Claim 27
Kneuer discloses wherein the dog clutch additionally comprises a jaw element (8 on 4) supportable (via teeth between 4 and 10) on the flywheel mass device (14, 15).

Claim 28
Kneuer discloses wherein the dog clutch is formed as radial dog clutch (see FIG. 1 illustrating radial teeth 8).

Claim 31
Kneuer discloses wherein the friction clutch comprises a clutch disk (20, 26) arranged on an input side.

Claim 32
Kneuer discloses wherein the friction clutch comprises a pressure plate (24) arranged on an output side.

Claim 33
Kneuer discloses wherein the friction clutch and the dog clutch have a common actuation device (34, 36).

Claim 34
Kneuer discloses wherein the actuation device is constructed so as to first actuate the friction clutch in a closing direction (see e.g., paragraph [0019]).

Claim 35
Kneuer discloses wherein the friction clutch and/or the dog clutch additionally comprises an actuation device (e.g., 34 36) actuated by pressure oil (see paragraph [0020]).

Claim 36
Kneuer discloses wherein the clutch arrangement additionally comprises an actuation device (e.g., 34, 36) with an actuation piston (34) for actuating both the friction clutch and the dog clutch (see FIGS. 1-3).

Claim 37
Kneuer inherently, i.e., necessarily, discloses wherein negative torque is generated in a pulling direction and wherein the friction clutch (2) is configured so as to absorb all of the negative torque since the friction clutch engages first and synchronizes the dog clutch this would absorb variations in torque in both directions including negative torque introductions.

Claim 38
Kneuer discloses wherein the friction clutch (2) comprises an input-side hub (hub/outer axial portion of 12) to which the input toothing (8 on 12) of the jaw element of the dog clutch is connected so as to be fixed with respect to rotation relative to it.

Claim 39
Kneuer discloses wherein the friction clutch and the dog clutch form an assembly unit (see FIG. 1 illustrating a completed unit).

Claim 40
As best understood, Kneuer discloses a powertrain unit with a clutch arrangement and at least part of a flywheel mass device, and wherein the clutch arrangement is constructed according to claim 25 (see rejection of claim 25).

Claim 42
Kneuer discloses wherein the friction clutch and the dog clutch comprise an actuation device actuated by pressure oil (paragraph [0020]), and the flywheel mass device (14, 15) is formed to receive a portion of a pressure chamber (36).

Claim 43
Kneuer discloses wherein the flywheel mass device (14, 15) comprises a wall (continuous/integral wall 14, 15) which simultaneously forms a portion of a pressure chamber (36) and the output portion of the dog clutch (at teeth of 14).

Claim 44
Kneuer discloses additionally comprising a pressure oil supply (46) leading through the flywheel mass device (14, 15, and sleeve through which 46 extends) (see FIG. 3).
Claim 47
Kneuer discloses wherein the dog clutch jaw element (8) is supportable on the flywheel mass device (14, 15, and sleeve with 46) (e.g., via 10 or 30 depending on which jaw element).

Claim 50
Kneuer discloses wherein the flywheel mass device (14, 15) comprises a wall (continuous/integral wall 14, 15) which simultaneously forms a portion of a pressure chamber (36) and the output portion of the dog clutch (at teeth of 14).

Claim(s) 25-27, 29-33, 39-41, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier et al. (DE 102014213818).

Claim 25
Maier discloses a clutch arrangement comprising: a friction clutch (13 including e.g., 20) having an output side (center plate connected to 22) and a dog clutch (7 including e.g., 8, 21) having an output side (8); the output side (center plate of 13) of the friction clutch and the output side (8) of the dog clutch being connectible to a flywheel mass device (e.g., 22 or 4) (see FIG. 1).




Claim 26
Maier discloses wherein the dog clutch additionally comprises a jaw element (8 and 21) having at least one input-side toothing (21 or 8) and one output-side toothing (8 or 21).

Claim 27
Maier discloses wherein the dog clutch additionally comprises a jaw element (8) supportable (via illustrated rivet) on the flywheel mass device (22).

Claim 29
Maier discloses wherein the friction clutch is formed as normally closed clutches (see FIG. 1 illustrating a spring that normally presses the clutch pressure plate to the left and is disengaged moving to the right when the actuator moves to the left).

Claim 30
Maier discloses wherein the friction clutch is formed as dry clutch since the housing illustrated in FIG. 1 is not hydraulically sealed.

Claim 31
Maier discloses wherein the friction clutch comprises a clutch disk (20) arranged on an input side.


Claim 32
Maier discloses wherein the friction clutch comprises a pressure plate (plate directly engaged by 11) arranged on an output side.

Claim 33
Maier discloses wherein the friction clutch and the dog clutch have a common actuation device (e.g., 11, 17).

Claim 39
Maier discloses wherein the friction clutch and the dog clutch form an assembly unit (see FIG. 1 illustrating a completed unit).

Claim 40
As best understood, Maier discloses a powertrain unit with a clutch arrangement and at least part of a flywheel mass device, and wherein the clutch arrangement is constructed according to claim 25 (see rejection of claim 25).

Claim 41
Maier discloses wherein the flywheel mass device (4) is formed as dual mass flywheel (see FIG. 1 illustrating a spring between two masses which would be understood by those skilled in the art to be a dual mass flywheel).


Claim 47
Maier discloses wherein the dog clutch jaw element (8 or 21) is supportable on the flywheel mass device (4 or 22) (e.g., via hub between 4 and 21, or via rivet between 8 and 22 depending on which jaw element).

Claim(s) 25, 40, 41, 45 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hoess et al. (US 10,889,177; hereinafter “Hoess”).

Claim 25
Hoess discloses (see FIG. 2) a clutch arrangement comprising: a friction clutch (disclosed as element 9 but illustrated as element 7) having an output side (right side of clutch 7 in FIG. 2) and a dog clutch (8) having an output side (right side of 8 in FIG. 2); the output side of the friction clutch and the output side of the dog clutch being connectible to a flywheel mass device (3).

Claim 40
As best understood, Hoess discloses a powertrain unit with a clutch arrangement and at least part of a flywheel mass device, and wherein the clutch arrangement is constructed according to claim 25 (see rejection of claim 25).




Claim 41
Hoess discloses wherein the flywheel mass device (3) is formed as dual mass flywheel (see FIG. 2 illustrating a torsional spring/circle between two masses 9, 10 which would be understood by those skilled in the art to be a dual mass flywheel).

Claim 45
Hoess discloses a disconnect clutch (12) on an output side of the flywheel mass device (3).

Claim 46
Hoess discloses an electric motor (13) on an output side of the flywheel mass device (3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier.


Claim 30
Alternatively, if Maier is interpreted as not necessarily disclosing wherein the friction clutch is formed as dry clutch since, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Maier to have tried a dry clutch since there are only two known alternatives, wet or dry, and the dry option is lower cost and easier to implement.

Allowable Subject Matter
Claims 48 and 49 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to claim 48, the prior art does not disclose the combination “wherein the friction clutch and/or the dog clutch comprise an actuation device actuated by pressure oil, and the flywheel mass device is formed to receive a portion of a pressure chamber.” The hydraulically actuated clutches in the relevant prior art references are not incorporated into a dual mass flywheel which is required by claim 41 from which claim 48 depends.
With reference to claim 49, the prior art does not disclose the combination “wherein the flywheel mass device comprises a wall which simultaneously forms a portion of a pressure chamber and the output portion of the dog clutch.” The hydraulically actuated clutches in the relevant prior art references are not incorporated into a dual mass flywheel which is required by claim 41 from which claim 49 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imafuku et al. (US 2016/0097430; hereinafter “ Imafuku”) (FIG. 6) and Vierk et al. (US 2011/0155530) each disclose a fluid actuated combined friction and dog clutch (FIG. 6). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659